DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s arguments and amendments filed on 11/23/2020 have been entered. Accordingly the action is made final. 
Claim status:
Claims 1-20 are pending.
Claims 1, 6, 8, 10-11, 14 and 18-20 are amended.
No claim is new.
No claim is cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over UM et al. (US Pat. Pub. No. “20170105095” “Um”) in view of Correnti et al. (US Pat. Pub. No. 20180356241 “Correnti”) and Peretz et al. (US Pat. Pub. No. 20080133190, “Peretz”).

Regarding claim 1 Um teaches A server computer system ([0049] “The first electronic apparatus 101 may be, for example, a server”), comprising: one or more processor(s) (Fig. 2 element 210); and
one or more computer-readable hardware storage device(s) having stored thereon computer-executable instructions that are executable by the one or more processor(s) to cause the server computer system ([0147] “….. Examples of the computer-readable recording medium may include a magnetic medium such as a hard disk, a floppy disk, or a magnetic tape; an optical medium such as a compact disk read only memory (CD-ROM) or a digital versatile disk (DVD)”) to perform at least the following:
receive, from an internet-of-things (IOT) device ([0006] “….Accordingly, an aspect of the present disclosure is to provide apparatuses and methods consistent with the present disclosure relate to an electronic apparatus and an Internet of things (IoT) device controlling method thereof”) operating in an  ([0045] “The devices 105, 107, and 109 may each include at least one of sensor.  For example, the devices 105, 107, and 109 may include at least one of a door sensor, a motion sensor, a temperature sensor, an illuminance sensor, a humidity sensor, a power sensing sensor, a gas sensor, a smoke sensor, and a moisture sensor.  These sensors may generate events by sensing an action of a person or generate events by an external environment, and output data. [0079] Referring to FIGS. 3 and 6, the electronic apparatus 101 (shown in FIGS. 1 and 2) receives the data output from the plurality of devices 301 to 307 in operation S601”);
However Um is silent about execute a mixed-reality (MR) service.
Correnti teaches execute a mixed-reality (MR) service ([0055] “As the agent 162 entered the property 101, the head-wear 162a may be configured to obtain sensor data from one or more sensors 120a, 120b, 120c, 120d, 120e, 120f, 120g, 120h, 120i, 120j, 120k, 120l of the property 101, obtain the agent's 162 current location within the property, and then generate a mixed reality environment for display on the transparent interface”).
Um and Correnti are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified Um by executing a mixed-reality (MR) service as taught by Correnti by having the server of UM to generate mixed reality view.

UM as modified by Correnti teaches in response to receiving the sensor data, access a sensor readings map associated with the IOT device, the sensor readings map digitally representing the environment and including data representative of a location of the IOT device within the environment, the sensor readings map also including data representative of the one or more condition(s) monitored by the IOT device (Um Fig. 3 shows device map with IOT devices position. [0107] “In detail, the first electronic apparatus 101 may analyze data received from the devices to configure the device map 130 and create the device map 1301. [0067] Referring to FIG. 3, circles 301, 302, 303, 304, 305, 306, and 307 conceptually illustrate actual positions of devices (e.g., devices 105, 107, and 109 shown in FIG. 1) disposed in the home. [0110] The time 1303 in which the user stays in the home may be determined by analyzing, for example, data received from the door sensor and a sensor disposed in the gate.  The number 1305 of family members may be determined by analyzing data received from the motion sensors disposed in the spaces in the home.”);
update the sensor readings map by attaching the sensor data to the sensor readings map (Um updates sensor map on the basis of the time, [0144] “In addition, the cloud server 1501 may obtain the sensor map, and analyze and update the sensor map on the basis of data of a current time from a final analysis date”.
Correnti updates map by attaching sensor data, [0087] “The security system can generate 440 a map of the property based on (i) the obtained floor plan and (ii) the obtained real-time sensor data.  Generating the map of the property may include, for example, projecting the obtained sensor data onto the map, floor plan, layout, or the like that was obtained at stage 420”);
determine a layout of the environment in which the IOT device is operating, the layout also reflecting the location of the IOT device within the environment (Um Fig. 16B shows location of IOT sensors.
Correnti [0087] “The security system can generate 440 a map of the property based on (i) the obtained floor plan and (ii) the obtained real-time sensor data.  Generating the map of the property may include, for example, projecting the obtained sensor data onto the map, floor plan, layout, or the like that was obtained at stage 420”);
Even though UM as modified by Correnti teaches a second visualization reflecting the sensor readings map (Um Fig. 16B) but is silent about generate a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting the sensor readings map, the coverage map reflecting an operational range of the IOT device based on the layout, the operational range starting at the IOT device and spanning a determined distance away from the IOT device in the environment, the second visualization being structured to overlap at least a part of the first visualization in the combined map.
Peretz teaches generate a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting the sensor readings map, the coverage map reflecting an operational range of the IOT device based on the layout, the operational range starting at the IOT device and spanning a determined 
[0082] “…….provides schematically a graphical representation of the solution that may include, for example, a coverage area by one or more sensors, latitude recommendations, angle recommendations (e.g., roll, pitch and yaw), viewpoints from each sensor, and the like.  The APM module 162 may determine an optimized security solution based on user constraints specifications”. 
Fig. 6 shows a combined map that includes coverage area and sensor reading map together. Paragraph [0082] describes sensor reading map will include latitude, roll, pitch, yaw and those are graphically displayed. 
According to Fig. 6 sensor map that includes sensors and its’ information are overlapped with coverage area);
Peretz and Um modified by Correnti are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified Um modified by Correnti by generating a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting the sensor readings map, the coverage map reflecting an operational range of the IOT device based on the layout, the operational range starting at the IOT device and spanning a determined distance away from the IOT device in the environment, the second visualization being structured to overlap at least a part of the first visualization in the combined map as taught by Peretz.


Regarding claim 2, UM as modified by Correnti and Peretz teaches the MR service also being configured to transmit at least some of the sensor data to a mixed-reality (MR) device that is either (i) physically operating within the environment or (ii) displaying a visualization of the environment (Correnti [0138] “The system 700 further includes one or more mixed reality devices 780.  The one or more mixed reality devices 780 may include any type of device allowing a user to immerse themselves in an environment that simulates a physical presence in one or more places.  For instance, the one or more virtual reality devices 780 may include an input/output interface that allows a user to interact with the environment.  The one or more virtual reality devices 780 may include output devices for providing sensory experience to the user, such as displays and speakers, and input devices for controlling one or more aspects of the experience based on user input, such as sensors and mechanical controls (e.g., buttons)”).

Regarding claim 3, UM as modified by Correnti and Peretz teaches the sensor data also including measurement data obtained from a sensor of the IOT device such that the sensor readings map is also updated to include the measurement data and such that the server computer system includes updated information regarding sensed operational conditions of the IOT device (Um [0139] “As still another embodiment, the cloud server 1501 may provide a power managing service in the home on the basis of data measured through the motion sensor among the IoT sensors and the context information. [0143]……In addition, in the case in which the number of events is less than a preset first value (for example, 10), the cloud server 1501 may maintain an existing sensor map, and notify the user that the existing sensor map is maintained. [0144] In addition, the cloud server 1501 may obtain the sensor map, and analyze and update the sensor map on the basis of data of a current time from a final analysis date.  Particularly, in the case in which an analysis data is yesterday, the cloud server 1501 may compare the sensor map with an existing sensor map to represent added, deleted, and changed sensors in the sensor map and update the sensor map and the analysis date”).

Regarding claim 8 UM as modified by Correnti and Peretz teaches the sensor data also including environmental data that is representative of the environment (Um [0045] “…..In addition, the first electronic apparatus 101 may analyze the data output from the sensor attached to the specific position to estimate a position of a space to which the sensor is attached.  The temperature sensor may generate an event and output data in the case in which an external environment approaches a preset temperature.  The power sensing sensor may be connected to a power outlet, and may generate an event and output data in the case in which a device connected to the power outlet is powered on”)

Regarding claim 11 Um teaches A head-mounted device (HMD) ([0038] “…..According to various embodiment, the wearable device may include at least one of an accessory type wearable device (for example, a watch, a ring, a bracelet, an anklet, a necklace, a glasses, a contact lens, or a head-mounted-device (HMD)”), comprising: 
a wearable display, the HMD being configured to display images on the wearable display and being configured to update the images in response to unanticipated external stimuli (Um [0050] “The second electronic apparatus 111 may be, for example, a TV (or display) or a smartphone, and may receive the data from the first electronic apparatus 101 and display a screen corresponding to the received data on a display. [0117] “…..The plurality of sensors may generate events by sensing an action of a person or generate events by an external environment, and output data to the hub 1503”);
However Um is silent about the HMD being configured to display virtual images on the wearable display and being configured to update the virtual images in response to unanticipated external stimuli;
Correnti teaches HMD being configured to display virtual images on wearable display and being configured to update the virtual images in response to unanticipated external stimuli (Correnti [0075] “In some implementations, the agent 262 can assist the agent 260 during the rescue of the property occupant 207.  For example, the agent 262 may use head-wear 262a that is capable of creating a virtual reality environment based on one or more camera feeds from the property 201. [0028] “…..The generated mixed reality model may generate visual modifications for display on the transparent interface based on obtained sensor data for the portion of the property associated with the user's location inside the property.  For example, a generated mixed reality model may display visual modifications on top of aspects of a property showing a colored gas indicative of the present of carbon monoxide based on sensor data from one or more carbon monoxide sensors”);
Um and Correnti are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified Um by having MD being configured to display virtual images on wearable display and being configured to update the virtual images in response to unanticipated external stimuli as taught by Correnti.
The motivation for the above is to show additional information related to the condition of real environment.
 UM as modified by Correnti teaches one or more processor(s); and one or more computer-readable hardware storage device(s) having stored thereon computer-executable instructions that are executable by the one or more processor(s) to cause the HMD to perform (Um has HMD that has memory and processor;
Correnti has HMD that include computing device that has memory and processor, [0054] “…..Alternatively, the "transparent" interface may be an engineered transparency achieved using one or more cameras.  In addition to the transparent interface, the head-wear 162a may also include a computing device capable of generating mixed reality environments in the transparent interface”);
UM as modified by Correnti teaches at least the following while either (i) physically operating within a same environment as an internet-of-things (IOT) device or (ii) displaying a visualization of the environment in which the IOT device is located (Um [0050] “The second electronic apparatus 111 may be, for example, a TV (or display) or a smartphone, and may receive the data from the first electronic apparatus 101 and display a screen corresponding to the received data on a display”); 
receive sensor data that was generated by the IOT device, the sensor data digitally representing one or more condition(s) monitored by the IOT device while the IOT device operates in the environment; (Um [0045] “The devices 105, 107, and 109 may each include at least one of sensor.  For example, the devices 105, 107, and 109 may include at least one of a door sensor, a motion sensor, a temperature sensor, an illuminance sensor, a humidity sensor, a power sensing sensor, a gas sensor, a smoke sensor, and a moisture sensor.  These sensors may generate events by sensing an action of a person or generate events by an external environment, and output data. [0079] Referring to FIGS. 3 and 6, the electronic apparatus 101 (shown in FIGS. 1 and 2) receives the data output from the plurality of devices 301 to 307 in operation S601”.);
access a digital representation of the environment; associate the sensor data with the digital representation of the environment, the sensor data being associated with a specific area in the environment, associating the sensor data with the digital representation includes associating the sensor data with a portion of the digital representation corresponding to the specific area (Um Fig. 3 shows device map with [0107] “In detail, the first electronic apparatus 101 may analyze data received from the devices to configure the device map 130 and create the device map 1301. [0067] Referring to FIG. 3, circles 301, 302, 303, 304, 305, 306, and 307 conceptually illustrate actual positions of devices (e.g., devices 105, 107, and 109 shown in FIG. 1) disposed in the home. [0067] “……In the case in which the user moves to a bedroom through a living room after he/she enters the home, the device 304 and the device 305 may sequentially output the data.”); and 
in response to (i) determining the HMD is physically proximate to the specific area or (ii) determining a scene rendered by the HMD is visualizing the specific area, render a virtual image on the wearable display, the virtual image being representative of the sensor data such that the HMD displays a visualization corresponding to the one or more condition(s) monitored by the IOT device (Um monitors environment through IOT devices and Correnti monitors through sensors. Correnti [0075] “In some implementations, the agent 262 can assist the agent 260 during the rescue of the property occupant 207.  For example, the agent 262 may use head-wear 262a that is capable of creating a virtual reality environment based on one or more camera feeds from the property 201. [0028] “…..The generated mixed reality model may generate visual modifications for display on the transparent interface based on obtained sensor data for the portion of the property associated with the user's location inside the property.  For example, a generated mixed reality model may display visual modifications on top of aspects of a property showing a colored gas indicative of the present of carbon monoxide based on sensor data from one or more carbon monoxide sensors”);
Even though UM as modified by Correnti teaches a second visualization reflecting the sensor readings map (Um Fig. 16B) but is silent about access a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting a sensor readings map, the coverage map reflecting an operational range of the IOT device based on an identified layout of the environment; the operational range starting at the IOT device and spanning a determined distance away from the device in the environment, the sensor readings map comprising the sensor data, the second visualization being structured to overlap at least a part of the first visualization in the combined map; 
Peretz teaches access a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting a sensor readings map, the coverage map reflecting an operational range of the IOT device based on an identified layout of the environment; the operational range starting at the IOT device and spanning a determined distance away from the device in the environment, the sensor readings map comprising the sensor data, the second visualization being structured to overlap at least a part of the first visualization in the combined map;
([0082] “…….provides schematically a graphical representation of the solution that may include, for example, a coverage area by one or more sensors, latitude recommendations, angle recommendations (e.g., roll, pitch and yaw), viewpoints from each sensor, and the like.  The APM module 162 may determine an optimized security solution based on user constraints specifications”. 

According to Fig. 6 sensor map that includes sensors and its’ information are overlapped with coverage area);
Peretz and Um modified by Correnti are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified Um modified by Correnti by accessing a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting a sensor readings map, the coverage map reflecting an operational range of the IOT device based on an identified layout of the environment; the operational range starting at the IOT device and spanning a determined distance away from the device in the environment, the sensor readings map comprising the sensor data, the second visualization being structured to overlap at least a part of the first visualization in the combined map as taught by Peretz.
The motivation for the above is to provide a complete view of sensor information and coverage information in a single integrated view.
UM as modified by Correnti and Peretz teaches display the combined map on the wearable display (Um has HMD for displaying and Peretz displays combined map).

Regarding claim 14 UM as modified by Correnti and Peretz teaches rendering a second virtual image representative of the operational range of the IOT . (UM as modified by Correnti teaches IOT device, Fig. 6 of Peretz shows map with coverage or operation range of a sensor);

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti and Peretz as applied to claim 1 above, and further in view of GUPTA (US Pat. Pub. No. 20150358777, “Gupta”).
Regarding claim 4 UM as modified by Correnti and Peretz is silent about the sensor data also including image data captured by a camera of the IOT device.
However Gupta teaches sensor data also including image data captured by a camera of IOT device ([0095] “…..While not shown explicitly in FIG. 8, it will be appreciated that IoT device 1 may also optionally populate the location profile with information captured by IoT device 1 itself (e.g., a photograph, etc.) as in 610 of FIG. 6”).
Gupta and UM as modified by Correnti and Peretz are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti and Peretz by having sensor data that includes image data captured by a camera of IOT device as taught by Gupta.
The motivation for the above to provide location information with sensor data by a same source with limited bandwidth with a synchronous output.

Regarding claim 5 UM as modified by Correnti, Peretz and Gupta teaches in response to receiving the image data from the IOT device, determine re-localization position data for the IOT device (Gupta [0095] “…..While not shown explicitly in FIG. 8, it will be appreciated that IoT device 1 may also optionally populate the location profile with information captured by IoT device 1 itself (e.g., a photograph, etc.) as in 610 of FIG. 6”. [0075] “…..In this example, when these photographs are 
sent to the user, the user may be able to converge on the location of the given 
IoT device based on recognition of a general area shown in the photographs”).


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti, Peretz and Gupta as applied to claim 5 above, and further in view of Feri et al. (US Pat. No. 9968018, “Feri”).

Regarding claim 6, UM as modified by Correnti, Peretz and Gupta doesn’t expressly teach, in response to determining the re-localization position data for the IOT device, update the coverage map associated with the IOT device, 
Feri teaches, in response to determining a re-localization position data for an IOT device, update a coverage map associated with the IOT device, (Col 2 lines 53-58 “For example, said adjusting of a sensor coverage area of said at least one sensor may comprise each sensor of said at least one sensor performing the step of adjusting of a sensor coverage area of the sensor based on information on a position of the sensor relative to at least one other installed sensor of the installed sensors”.  From Fig. 1 to Fig. 2 when the location of sensor changes the coverage area is updated.);
Feri and UM as modified by Correnti, Peretz and Gupta are analogous art as they are related to processing sensor data.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti, Peretz and Gupta by having in response to determining the re-localization position data for the IOT device, update the coverage map associated with the IOT device.as taught by Feri. 
The motivation for the above is to provide a dynamic map to the users that will help user to organize the IOT devices. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti and Peretz as applied to claim 1 above, and further in view of Ghosh et al. (US Pat. Pub. No. 20170280279, “Ghosh”).
Regarding claim 7 UM as modified by Correnti and Peretz is silent about the sensor data also including inertial measurement unit (IMU) data that is representative of a movement of the IOT device within the environment.
Ghosh teaches sensor data also including inertial measurement unit (IMU) data that is representative of a movement of IOT device within environment (Ghosh [0045] “…..Using information such as signal strength, angle of access, direction and speed of a moving IoT device (from which the signal was received), and time of flight (among other measures), a more precise determination of IoT device location can be made”). 
Ghosh and UM as modified by Correnti and Peretz are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti and Peretz by having sensor data that includes inertial measurement unit (IMU) data that is representative of a movement of IOT device within environment as taught by Ghosh.
The motivation for the above is to provide a precise determination of IOT device location.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti and Peretz as applied to claim 1 above, and further in view of Gupta and Ghosh.
Regarding claim 9 UM as modified by Correnti and Peretz is silent about the sensor data also including image data that digitally represents the location of the IOT device within the environment, and the MR service being further configured to: use the image data to determine whether the location of the IOT device has changed by comparing the image data against location data of the IOT device included within a digital representation of the environment.
Gupta teaches sensor data also including image data that digitally represents the location of the IOT device within the environment ([0095] “…..While not shown explicitly in FIG. 8, it will be appreciated that IoT device 1 may also optionally populate the location profile with information captured by IoT device 1 itself (e.g., a photograph, etc.) as in 610 of FIG. 6”).
Gupta and UM as modified by Correnti and Peretz are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti by having sensor data that includes image data that digitally represents the location of the IOT device within the environment as taught by Gupta.
The motivation for the above to provide location information with sensor data by a same source (sensor) with limited bandwidth with a synchronous output without using additional device to send location data.
UM as modified by Correnti, Peretz and Gupta is silent about the MR service being further configured to: use the image data to determine whether the location of the IOT device has changed by comparing the image data against location data of the IOT device included within a digital representation of the environment.
Ghosh teaches, use sensor data to determine whether location of the IOT device has changed by comparing the sensor data against location data of the IOT device included within a digital representation of the environment (Ghosh [0052] “…..The localization record can identify a previously determined location for the first device based on a signal previously sent by the first device (e.g., to the gateway directly).  The presence information can be compared 540 with information in the localization record, for instance, characteristics of the previous signal from the particular device can be compared 540 with characteristics of the current signal from the particular device”).
Ghosh and UM as modified by Correnti, Peretz and Gupta are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti, Peretz and Gupta by having the MR service being further configured to use the image data to determine whether the location of the IOT device has changed by comparing the image data against location data of the IOT device included within a digital representation of the environment similar to having sensor data to determine whether location of the IOT device has changed by comparing the sensor data against location data of the IOT device included within a digital representation of the environment as taught by Ghosh.
The motivation for the above is to use a standard and well known method of determining the status of IOT device and update the coverage map accordingly based on changed location.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti, Peretz, Gupta and Ghosh as applied to claim 9 above, and further in view of Matsuoka et al. ( US patent Publication: 20150061859, “Matsuoka”) and IRRGANG et al. ( US patent : 8952799, “Irrgang”).

Regarding claim 10, UM as modified by Correnti, Peretz, Gupta and Ghosh doesn’t expressly teach the digital representation of the environment digitally representing semantically segmented objects located within the environment, and wherein the MR service is further configured to: determine a relative proximity between the IOT device and one of the semantically segmented objects; determine a probability that the relative proximity of the IOT device to the one of the semantically segmented objects will be negatively impact a performance of the IOT device; and in response to determining that the probability exceeds a threshold limit indicating that the performance of the IOT device is below a performance threshold as a result of the relative proximity, send an alert to indicate that the IOT device should be moved to a new location.
However, Matsuoka teaches, a digital representation of the environment digitally representing semantically segmented objects located within an environment (See Fig.1, shows an environment digitally representing semantically segmented objects window 182, door 186. [0258]…. “(ii) position and/or use of the device with respect to the environment (e.g., what type of room the device is provided in (e.g., kitchen or bedroom), what type of element the device is proximate/coupled to (e.g., HVAC 103, lamp 118, window 182, door 186, etc.), etc.);”)
determine a relative proximity between the IOT device and one of the semantically segmented objects; determine a probability that the relative proximity of the IOT device to the one of the semantically segmented objects will negatively impact a performance of the IOT device; ([0258]…. “(iii) proximity of device to any environmental influencers that may have an undesired or desired effect on the 
performance of the device (e.g., a PIR sensor of a device being positioned in 
the direct path of an HVAC vent whereby the air flow from the vent may alter a 
characteristic of the sensor to increase the likelihood of triggering a false reading or preventing an accurate reading, a smoke detector being provided inside a fireplace thereby increasing the likelihood of triggering false alarms, a smoke detector being provided directly next to an open window thereby decreasing the likelihood of an accurate reading for the interior of the environment, a sensor of a smart device positioned next to a "dog bed" or other influencer of the environment where a considerable amount of dander or other uncommon particles may exist and undesirably influence the operation/effectiveness of that sensor, etc.” Measuring likelihood is the determination of probability.);
send an alert to indicate that the IOT device should be moved to a new location. (“[0258]…..(x) any other suitable device opportunities; and (xi) any combinations thereof.  For example, this may enable the security score to be based on a determination of whether or not the capabilities of a particular smart device of the smart-home environment are promoted or inhibited or jeopardized by one or more external influencers (e.g., by a user or other characteristic(s)) of the smart-home environment in which the smart device may currently exist, thereby enabling a security score and/or associated suggestions to reflect the ability of a user to make adjustments with respect to such external influencers on the smart device (e.g., a suggestion to move the smart device away from the vent,”)
Irrgang teaches, in response to determining that a probability exceeds a threshold limit, send an alert (See claim 21, “21. A method of warning a driver of a …. comparing said probability to a probability threshold, and generating a warning signal if said probability exceeds said probability threshold.”) 
Irrgang, Matsuoka and UM as modified by Correnti, Gupta and Ghosh are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified UM as modified by Correnti, Peretz, Gupta and Ghosh by having he digital representation of the environment digitally representing semantically segmented objects located within the environment, and wherein the MR service is further configured to: determine a relative proximity between the IOT device and one of the semantically segmented objects; determine a probability that the relative proximity of the IOT device to the one of the semantically segmented objects will be negatively impact a performance of the IOT device; and in response to determining that the probability exceeds a threshold limit indicating that the performance of the IOT device is below a performance threshold as a result of the relative proximity, send an alert to indicate that the IOT device should be moved to a new location similar to having a digital representation of an environment digitally representing semantically segmented objects located within the environment, determine a relative proximity between the IOT device and one of the semantically segmented objects; determine a probability that the relative proximity of the IOT device to the one of the semantically segmented objects will be negatively impact a performance of the IOT device; send an alert to indicate that the IOT device should be moved to a new location as taught by Matsuoka and determining the determined probability of Matsuoka is below a performance threshold as a result of the relative Irrgang, in response to determining that a probability exceeds a threshold limit, send an alert.
The motivation for the modification is to provide better planning of IOT device location.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti and Peretz as applied to claim 11 above, and further in view of Drouin et al. (US Pat. Pub. No. 20180322706, “Drouin”).

Regarding claim 12,  UM as modified by Correnti and Peretz teaches, the sensor data being received either (i) from a  server operating in a cloud environment, the server receiving the sensor data prior to transmitting the sensor data to the HMD or (ii) from the IOT, which bypassed the MR service. (UM Fig.1 and [0050] and [0079] discloses server 101 receives the sensor data from the IOT devices and sends the sensor data to the HMD element 111. “[0079] Referring to FIGS. 3 and 6, the electronic apparatus 101 (shown in FIGS. 1 and 2) receives the data output from the plurality of devices 301 to 307 in operation S601”. Um [0050] “The second electronic apparatus 111 may be, for example, a TV (or display) or a smartphone, and may receive the data from the first electronic apparatus 101 and display a screen corresponding to the received data on a display”) 
However UM as modified by Correnti and Peretz doesn’t expressly teach, the server has MR service operating in a cloud environment.  
Drouin teaches, a server has MR service operating in a cloud environment. (See Fig. 1 element 134 in server 130).
UM as modified by Correnti and Peretz and Drouin are analogous as they are from the field of head-mounted device.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified UM as modified by Correnti and Peretz to have included MR service operating in a cloud environment as taught by Droulin in the server of UM and thereby MR service receives the sensor data from the IOT devices before transmitting the sensor data to the HMD.
The motivation for the above is to provide virtual data with IOT device data to provide meaningful status to viewers. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti and Peretz as applied to claim 11 above, and further in view of Ghosh.
Regarding claim 13 UM as modified by Correnti and Peretz is silent about the sensor data being received in response to a change in location by the IOT device.
Ghosh teaches the sensor data being received in response to a change in location by the IOT device (Ghosh [0045] “…..Using information such as signal strength, angle of access, direction and speed of a moving IoT device (from which the signal was received), and time of flight (among other measures), a more precise determination of IoT device location can be made”). 
Ghosh and UM as modified by Correnti and Peretz are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti and Peretz by having the sensor data being received in response to a change in location by the IOT device as taught by Ghosh.
The motivation for the above is to provide precise location of an IOT device in a map. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti and Peretz as applied to claim 11 above, and further in view of Kim et al. (US Pat. Pub. No. 20200029172, “Kim”).
Regarding claim 15 UM as modified by Correnti and Peretz is silent about the HMD scanning the IOT device to identify the IOT device within the environment.
However Kim teaches electronic device scans IOT device to identify the IOT device within the environment ([0054] “……For example, the electronic device 200 may capture the at least one IoT device 10, 20, and/or N disposed in at least one direction with respect to the electronic device 200, based on the provided at least one camera module 220 of FIG. 2”).
Kim and UM as modified by Correnti and Peretz are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti and Peretz by having the HMD scanning the IOT device to identify the IOT device within the environment similar to having electronic device scanning IOT device to identify the IOT device within the environment as taught by Kim.
The motivation for the above is to include one of standard method of providing identification of a device to differentiate between multiple IOT devices in an environment. 

Regarding claim 16 UM as modified by Correnti, Peretz and Kim teaches wherein scanning the IOT device to identify the IOT device includes one or more of the following: scanning an identifier affixed to the IOT device, the identifier then being used to identify the IOT device; or scanning the IOT device and then semantically segmenting the IOT device to identify the IOT device (Kim [0055] “…….In various embodiments, the at least one IoT device 10, 20, and/or N may individually include information about bar coding or RFID tag.  In this case, the electronic device 200 may include a scanner or reader capable of reading out the information about bar coding or RFID tag, and the processor 250 may identify the at least one IoT device 10, 20, and/or N in the image or video captured based on the scanner or reader”). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over UM as modified by Correnti and Peretz as applied to claim 11 above, and further in view of Drouin and Patel et al. (US Pat. Pub. No. 20170076015, “Patel”).
Regarding claim 17, UM as modified by Correnti and Peretz doesn’t expressly teach, a mixed-reality (MR) service operating in a cloud environment 
Drouin teaches, a mixed-reality (MR) service operating in a cloud environment (See Fig. 1 element 134 in server 130).
UM as modified by Correnti and Peretz and Drouin are analogous as they are from the field of head-mounted device.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified UM as modified by Correnti and Peretz to have included a mixed-reality (MR) service operating in a cloud environment as taught by Drouin in the server of UM and thereby MR service receives the sensor data from the IOT devices before transmitting the sensor data to the HMD.
The motivation for the above is to provide virtual data with IOT device data to provide meaningful status to viewers. 
UM as modified by Correnti, Peretz and Drouin doesn’t expressly teach,  receive a new location recommendation from a mixed-reality (MR) service operating in a cloud environment, the new location recommendation including data representative of an identification of a new location for the IOT device, and wherein the new location is selected based on a determination that a predicted performance of the IOT device will be higher at the new location as compared to a current performance of the IOT device at an existing location; 
However, Patel teaches, receive a new location recommendation, the new location recommendation including data representative of an identification of a new location for a sensor, and wherein the new location is selected based on a determination that a predicted performance of the sensor device will be higher at the (“[0040] According to an aspect of the invention, the sensor deployment method can be optimized for a given objective such as minimizing the total number of sensors deployed, minimizing the total cost of sensor deployed, or optimizing the system performance”)
	Patel and UM as modified by Correnti and Drouin are analogous as they are from the field of localizing sensors.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified UM as modified by Correnti and Drouin to receive a new location recommendation from a mixed-reality (MR) service operating in a cloud environment, the new location recommendation including data representative of an identification of a new location for the IOT device, and wherein the new location is selected based on a determination that a predicted performance of the IOT device will be higher at the new location as compared to a current performance of the IOT device at an existing location similar to receiving a new location recommendation, the new location recommendation including data representative of an identification of a new location for a sensor, and wherein the new location is selected based on a determination that a predicted performance of the sensor device will be higher at the new location as compared to a current performance of the sensor device at an existing location as taught by Patel.
	The motivation to include this modification is to optimize the location of IOT device to have lower number of IOT devices with total maximum coverage area.
UM as modified by Correnti, Peretz, Drouin and Patel teaches, render a second virtual image identifying the new location. (Peretz, Fig. 6 displays shows a virtual image identifying a new location of a sensor.)

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Um as modified by Correnti, Gupta, Ghosh, Feri and Peretz.
Regarding claim 18 Um teaches A server computer system ([0049] “The first electronic apparatus 101 may be, for example, a server”), comprising: one or more processor(s) (Fig. 2 element 210); and 
one or more computer-readable hardware storage device(s) having stored thereon computer-executable instructions that are executable by the one or more processor(s) to cause the server computer system ([0147] “….. Examples of the computer-readable recording medium may include a magnetic medium such as a hard disk, a floppy disk, or a magnetic tape; an optical medium such as a compact disk read only memory (CD-ROM) or a digital versatile disk (DVD)”) to perform at least the following: 
receive, from an internet-of-things (IOT) device operating in an environment, sensor data within the environment (device ([0045] “The devices 105, 107, and 109 may each include at least one of sensor.  For example, the devices 105, 107, and 109 may include at least one of a door sensor, a motion sensor, a temperature sensor, an illuminance sensor, a humidity sensor, a power sensing sensor, a gas sensor, a smoke sensor, and a moisture sensor.  These sensors may generate events by sensing an action of a person or generate events by an external environment, and output data. [0079] Referring to FIGS. 3 and 6, the electronic apparatus 101 (shown in FIGS. 1 and 2) receives the data output from the plurality of devices 301 to 307 in operation S601”);
However Um is silent about execute a mixed-reality (MR) service and sensor data digitally representing a first location of the IOT device.
Correnti teaches execute a mixed-reality (MR) service ([0055] “As the agent 162 entered the property 101, the head-wear 162a may be configured to obtain sensor data from one or more sensors 120a, 120b, 120c, 120d, 120e, 120f, 120g, 120h, 120i, 120j, 120k, 120l of the property 101, obtain the agent's 162 current location within the property, and then generate a mixed reality environment for display on the transparent interface”).
Um and Correnti are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified Um by executing a mixed-reality (MR) service as taught by Correnti by having the server of UM to generate mixed reality view.
The motivation for the above is to provide virtual data with IOT device data to provide meaningful status to viewers. 
Even though UM as modified by Correnti teaches determining location of IOT device (Um [0107] “In detail, the first electronic apparatus 101 may analyze data received from the devices to configure the device map 130 and create the device map 1301. [0067] Referring to FIG. 3, circles 301, 302, 303, 304, 305, 306, and 307 conceptually illustrate actual positions of devices (e.g., devices 105, 107, and 109 shown in FIG. 1) disposed in the home. [0110] The time 1303 in which the user stays in the home may be determined by analyzing, for example, data received from the door sensor and a sensor disposed in the gate.  The number 1305 of family members may be determined by analyzing data received from the motion sensors disposed in the spaces in the home.”) but is silent about sensor data digitally representing a first location of the IOT device.
Gupta teaches sensor data also including image data that digitally represents the location of the IOT device within the environment ([0095] “…..While not shown explicitly in FIG. 8, it will be appreciated that IoT device 1 may also optionally populate the location profile with information captured by IoT device 1 itself (e.g., a photograph, etc.) as in 610 of FIG. 6”).
Gupta and UM as modified by Correnti are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti by having sensor data that includes image data that digitally represents the location of the IOT device within the environment as taught by Gupta.
The motivation for the above to provide location information with sensor data by a same source (sensor) with limited bandwidth with a synchronous output without using additional device to send location data.
UM as modified by Correnti and Gupta doesn’t teach in response to receiving the sensor data, determine that the IOT device has not changed position and refrain 
receive, from the IOT device, new sensor data digitally representing a second location of the IOT device; compare the new sensor data against the coverage map to determine that the IOT device has changed locations such that the second location is different from the first location; update the coverage map to reflect that the IOT device is now located at the second location by determining a new operational coverage area of the IOT device with respect to the second location; and update the coverage map to reflect the new operational coverage area.
However Ghosh teaches in response to receiving the sensor data, determine that the IOT device has not changed position ([0052] “…..The presence information can be compared 540 with information in the localization record, for instance, characteristics of the previous signal from the particular device can be compared 540 with characteristics of the current signal from the particular device.  Further, a location of the device can be determined 545 based on the comparison.  For instance, the comparison can indicate that the characteristics are substantially the same, resulting in a determination that the location of the particular device has not changed”) and 
Feri teaches in response to change of position data updating a coverage map that digitally represents an operational coverage area of the IOT device within the environment (Col 2 lines 53-58 “ For example, said adjusting of a sensor coverage area of said at least one sensor may comprise each sensor of said at least one sensor performing the step of adjusting of a sensor coverage area of the sensor based on information on a position of the sensor relative to at least one other installed sensor of the installed sensors”.  From Fig. 1 to Fig. 2 when the location of sensor changes the coverage area is updated.);
Ghosh, Feri and UM as modified by Correnti and Gupta are analogous art as they are related to processing sensor data.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti and Gupta by having in response to receiving the sensor data, determine that the IOT device has not changed position as taught by Ghosh and refrain from updating a coverage map that digitally represents an operational coverage area of the IOT device within the environment based on the teaching of in response to change of position data updating a coverage map that digitally represents an operational coverage area of the IOT device within the environment as taught by Feri because an ordinary skilled person in the art would not change the coverage area of an IOT device when the location of IOT device is not changed.
The motivation for the modification is that user can decide on optimum number of IOT devices based on covered area by each device and to determine when to reorganize the IOT devices in the environment.
UM as modified by Correnti, Gupta, Ghosh and Feri teaches, receive, from the IOT device, new sensor data digitally representing a second location of the IOT device; compare the new sensor data against the coverage map to determine that the IOT device has changed locations such that the second location is different from the first location (Ghosh [0052] “……The presence information can be compared 540 with information in the localization record, for instance, characteristics of the previous signal from the particular device can be compared 540 with characteristics of the current signal from the particular device.  Further, a location of the device can be determined 545 based on the comparison.  For instance, the comparison can indicate that the characteristics are substantially the same, resulting in a determination that the location of the particular device has not changed.  Alternatively, the comparison can indicate differences between the two signals' respective characteristics, suggesting that the particular IoT device has changed its location relative to the receiving gateway”);
update the coverage map to reflect that the IOT device is now located at the second location by determining a new operational coverage area of the IOT device with respect to the second location; (Feri col 2 lines 53-60 “For example, said adjusting of a sensor coverage area of said at least one sensor may comprise each sensor of said at least one sensor performing the step of adjusting of a sensor coverage area of the sensor based on information on a position of the sensor relative to at least one other installed sensor of the installed sensors.  Thus, each individual sensor may use positional information in order to adjust the sensor coverage area of the sensor”).
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have further modified UM as modified by Correnti, Gupta, Ghosh and Feri  to receive, from the IOT device, new sensor data digitally representing a second location of the IOT device; compare the new sensor data against the coverage map to determine that the IOT device has changed  Ghosh and to update the coverage map to reflect that the IOT device is now located at the second location by determining a new operational coverage area of the IOT device with respect to the second location as additionally taught by Feri.
The motivation for the above is to use a standard and well known method of determining the current location of IOT device and provide users a map showing current and updated status of environment.
UM as modified by Correnti, Gupta, Ghosh and Feri is silent about generate a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting the sensor readings map comprising sensor data, the second visualization being structured to overlap at least a part of the first visualization in the combined map.
Peretz teaches, generate a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting the sensor readings map comprising sensor data, the second visualization being structured to overlap at least a part of the first visualization in the combined map.([0082] “…….provides schematically a graphical representation of the solution that may include, for example, a coverage area by one or more sensors, latitude recommendations, angle recommendations (e.g., roll, pitch and yaw), viewpoints from each sensor, and the like.  The APM module 162 may determine an optimized security solution based on user constraints specifications”. 

According to Fig. 6 sensor map that includes sensors and its’ information are overlapped with coverage area);
Peretz and UM as modified by Correnti, Gupta, Ghosh and Feri are analogous art as they are related to controlling of devices using sensors.
Therefore it would have been obvious for an ordinary skilled person in the earth before the effective filing date of the claimed invention to have modified UM as modified by Correnti, Gupta, Ghosh and Feri by generating a combined map that includes a first visualization reflecting a coverage map and a second visualization reflecting the sensor readings map comprising sensor data, the second visualization being structured to overlap at least a part of the first visualization in the combined map. as taught by Peretz.
The motivation for the above is to provide a complete view of sensor information and coverage information in a single integrated view.


Regarding claim 19 UM as modified by Correnti, Gupta, Ghosh, Feri and Peretz teaches, the sensor data including one or more of: 
image data corresponding to one or more image(s) of the environment; or signal strength data between the IOT device and another device located within the environment (Gupta [0095] “…..While not shown explicitly in FIG. 8, it will be appreciated that IoT device 1 may also optionally populate the location profile with information captured by IoT device 1 itself (e.g., a photograph, etc.) as in 610 of FIG. 6”).


Regarding claim 20, UM as modified by Correnti, Gupta, Ghosh, Feri and Peretz teaches, the coverage map including a floor layout relative to the second location and including data representative of an identification of the IOT device at the second location relative to the floor layout. (The primary reference UM teaches data representative of an identification of the IOT device at locations relative to the floor layout (UM in Fig.3 displays IOT device identifier in a floor layout. The circled number is the device identifier conformed by paragraph [0081] 
Feri has a coverage map for a second location of a sensor. See Col 2 lines 53-58 “For example, said adjusting of a sensor coverage area of said at least one sensor may comprise each sensor of said at least one sensor performing the step of adjusting of a sensor coverage area of the sensor based on information on a position of the sensor relative to at least one other installed sensor of the installed sensors”. 
Therefore it would have obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified included UM as modified by Correnti, Gupta, Ghosh and Feri to have the coverage map including a floor layout relative to the second location and including data representative of an Feri’s updated coverage map for a second location in floor layout of Um.
The motivation is for the modification is that user can decide on optimum number of IOT devices based on covered area by each device.)

Response to Arguments
Applicant’s arguments, see remarks Page 11, filed 11/23/2020, with respect to objection of claim 10 have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see remarks Page 11, filed 11/23/2020 with respect to the rejection(s) of claim(s) 10 and 19-20 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Applicant’s arguments, see remarks Page 11-14, filed 11/23/2020 with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made 35 U.S.C. 103 as being unpatentable over UM et al. (US Pat. Pub. No. “20170105095” “Um”) in view of Correnti et al. (US Pat. Pub. No. 20180356241 “Correnti”) and Peretz et al. (US Pat. Pub. No. 20080133190, “Peretz”).

Applicant’s arguments, see remarks Page 11-14, filed 11/23/2020 with respect to the rejection(s) of claim(s) 18 under 35 USC 103 have been fully considered and are 35 U.S.C. 103 as being unpatentable over Um as modified by Correnti, Gupta, Ghosh, Feri and Peretz.
                                                                                                                                                                                             
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612